Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 
Detailed Action
	This office action is a response to applicant’s communication submitted May 10, 2021, wherein claim 16 is amended and new claim 33 is introduced.  This application is a continuation of US application 15/706604, now abandoned, filed September 15, 2017, which is a continuation of US application 14/631760, now abandoned, filed February 25, 2015, which is a continuation of US application 12/831131, now abandoned, filed July 6, 2010, which claims benefit of provisional applications 61/355025, filed June 15, 2010, and 61/223294, filed July 6, 2009, and is a continuation in part of US application 12/267602, now abandoned, filed November 9, 2008, which claims benefit of provisional applications 61/196046, filed October 14, 2008, 61/008407, filed December 20, 2007, and 61/002705, filed November 9, 2007.
Claims 16-33 are pending in this application.
Claims 16-33 as amended are examined on the merits herein.

Priority
Parent application 12/267602, of which this application is a continuation in part, as well as provisional applications 61/223294, 61/196046, 61/008407, and 61/002705, fail to provide written 

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-21, 24, 25, 28-31, and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (PCT international publication WO02/45708, reference included with PTO-892)
The claimed invention is directed to a method comprising administering a zwitterionic bacterial polysaccharide to a subject having an imbalanced Th1 or Th17 cell profile, wherein the subject either does not have colitis and is prevented from developing colitis, or the subject does have colitis, which is reduced by the treatment.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of ZB fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 
Response to Arguments: Applicant’s arguments, submitted May 10, 2021, with respect to the above ground of rejection, has been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Wang et al. is not enabling for a method of treating inflammatory bowel disease.  Specifically, Applicant cites Impax Laboratories Inc. v. Aventis Pharmaceutical Inc. for support for this position.  Applicant asserts that Wang et al. discloses the identification of immunomodulatory polymers but does not disclose identifying a subject having an imbalanced T-helper cell profile comprising an imbalance of Th2 and/or Th17 cells, and describes inflammatory bowel disease as one of a list of disorders treatable.
In the cited Federal circuit decision of Impax, the issue of anticipation being decided concerned whether US patent 5236940 (cited in PTO-892, herein referred to as ‘940) constituted an enabling prior art disclosure of the treatment of amyotrophic lateral sclerosis (ALS) with riluzole.  The court based their decision on the fact that ‘940 did not specifically disclose riluzole, that the generic formula disclosed by ‘940 covered a large number of compounds, that riluzole itself was not discussed in the context of treating conditions associated with the effects of glutamate, and that the language in the patent discussing using glutamate inhibiting compounds is uncertain and speculative.
By contrast, Wang et al. specifically identifies B. fragilis PS A2 as one of the immunomodulatory polysaccharides disclosed by the invention and usable in the disclosed therapeutic methods, in contrast to the disclosure of a broad structure by the ‘490 patent.  In addition, Wang et al. discloses a particular mechanism of action of the disclosed polysaccharides, namely induction of the secretion of IL-10, which Impax v. Aventis, and the disclosure of Wang et al. is seen to be enabling for the cited teachings.
Applicant further argues that Wang et al. teaches away from the claimed method because it describes increasing Th1-specific cytokines and lists inflammatory bowel disease in a laundry list of Th1-responsive disorders, in contrast to the present specification which describes decreases in Th1 cytokines such as TNF-alpha as being associated with treatment of inflammatory bowel disease.  Applicant further argues that the present disclosure includes the surprising finding that PSA treatment expands the Foxp+ Treg cell population.  Neither teaching away from the claimed invention nor a finding of unexpected results is relevant to anticipation under 35 USC 102.  Still further, the disclosure of a different mechanism of action of an invention disclosed in the art does not render the invention patentable.
Therefore the rejection is deemed proper and maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21 and 23-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (PCT international publication WO02/45708, reference included with PTO-892) in view of Head et al. (Reference included with PTO-892)
The claimed invention is directed to a method comprising administering a zwitterionic bacterial polysaccharide to a subject having an imbalanced Th1 or Th17 cell profile, wherein the subject either does not have colitis and is prevented from developing colitis, or the subject does have colitis, which is reduced by the treatment.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of ZB fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 B. fragilis A2 polysaccharide other zwitterionic bacterial polysaccharides can be used as well. (p. 16 lines 1-6) The dose of the polysaccharide administered can vary between 500 nanograms and 500 micrograms per kilogram of subject body weight, and can be determined with routine experimentation. (p. 37 line 30 – p. 38 line 7) Dosing intervals and duration of administration can also be determined by routine experimentation. (p. 38 lines 23-25) The polymer can be administered by various routes including parenteral routes such as subcutaneous, intraperitoneal, or intravenously. (p. 40 lines 25-32)
Effects of the polysaccharide include inducing IL-10 secretion, (p. 32 line 31 – p. 33 line 13) which is useful for treating conditions including inflammatory bowel disease.  The polymers stimulate host T-cells, (p. 35 lines 3-7) and treat Th1-specific disorders, (p. 35 line 25 – p. 36 line 3) of which inflammatory bowel disease is also considered to be an example.  With respect to the newly introduced limitation requiring that the percentage of Foxp3+ T-cells is increased, this limitation merely recites the mechanism of action of the claimed method, and therefore does not differentiate the claims from the prior art method comprising administering the same compound to the same subject.
Wang et al. does not specifically disclose a method wherein the condition being treated is ulcerative colitis.  However, Head et al. discloses that ulcerative colitis is one of the two most common forms of inflammatory bowel disease. (p. 247 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the polysaccharides described by Wang et al. to a subject suffering from ulcerative colitis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wang et al. discloses treatment of inflammatory bowel disease generally, of which UC is a common subtype.

With respect to the step of measuring expression of IL-10 recited in claim 27, one of ordinary skill in the art would have found it to be obvious to measure the level of this molecule in view of the disclosure that the polysaccharide functions in part by inducing IL-10, in order to monitor the progress of the therapy.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 10, 2021, with respect to the above ground of rejection, has been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the cited references do not disclose a method comprising identifying a subject in need having an imbalanced T-helper cell profile comprising an imbalance of a T-helper 1 and/or a T-helper 17 cell profile.  However, this step of “identifying a subject in need” is nowhere defined in such a way as to associate it with a particular diagnostic method.  Rather it appears based on the specification that the unbalanced T-helper 1 and/or 17 profile is a property of inflammatory bowel disease, and therefore merely identifying a subject in need of treatment for inflammatory bowel disease, which is described by Wang et al., would constitute identifying a subject according to this step.
Applicant further argues that the prior art does not disclose administering a composition that increases the percentage of Foxp3+ cells in the subject.  However, based on Applicant’s disclosure (e.g. examples 17-18 on pp. 53-55 of the specification as originally filed) it appears that this limitation merely describes a new mechanism by which PSA exerts its known therapeutic anti-inflammatory effect and therefore does not serve to differentiate the claims from the prior art.
Therefore the rejection is deemed proper and maintained.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Head et al. as applied to claims 16-21 and 23-33 above, and further in view of Tzianabos et al. (Infection and Immunity 1994, reference included with PTO-892)
The disclosures of Wang et al. and Head et al. are discussed above.  Wang et al. further describes protection from abscess formation as one of the beneficial effects of the disclosed polysaccharides. (p. lines 8-11)  Wang et al. in view of Head et al. does not disclose a method wherein the polysaccharide is PS B from B. fragilis.
Tzianabos et al. discloses that both PSA and PSB are zwitterionic polysaccharides of B. fragilis. (p. 4881 right column first paragraph, p. 4882 figure 1) Both of these polysaccharides were tested for their ability to protect against intra-abdominal abscess formation, (p. 4883 left column second paragraph) and seen to have a protective effect. (p. 4883 right column second paragraph) Chemical modification of polysaccharides indicated that this protective effect was associated with the presence of oppositely charged chemical moieties on the polysaccharides. (p. 4884 right column second paragraph – p. 4885 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use other zwitterionic polysaccharides such as B. fragilis PSB in the method described by Wang et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Tzianabos et al. discloses that this other polysaccharide has the same chemical features and biological activity as PS A1.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 10, 2021, with respect to the above ground of rejection, has been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those described earlier with respect to Wang et al. in 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 16, 18, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/151793 (reference application, US pre-grant publication 2019/0022128, of record in previous action, herein referred to as ‘793). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘793 anticipate the claimed invention.
Specifically claim 1 of ‘793 discloses a method of treating inflammatory bowel disease comprising administering to a subject a B. fragilis expressing PSA, which is reasonably considered to be a method of administering PSA according to the instant claims.  Claim 3 of ‘793 further states that the inflammatory disease is colitis, thereby anticipating the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  As Applicant has declined to traverse this rejection, the rejection is maintained.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/13/2021